In visitation proceedings pursuant to Family Court Act article *7306, and a related family offense proceeding pursuant to Family Court Act article 8, the mother appeals from an order of the Family Court, Westchester County (Klein, J.), dated May 25, 2011, which denied her motion “for final order if decision and order by Judge Klein dated September 20, 2010 is not the final decision and order to terminate the case.”
Ordered that the order dated May 25, 2011, is affirmed, without costs or disbursements.
On appeal, the mother makes no argument regarding the propriety of the order dated May 25, 2011. Rather, the mother’s contentions concern the propriety of prior unappealed orders in these proceedings, a custody determination in the parties’ divorce action, and her criminal convictions of criminal trespass in the second degree and assault in the third degree. These contentions are not properly before this Court on appeal, as they raise issues not determined in the order appealed from (see Matter of Joseph A. [Fausat O.], 78 AD3d 826, 827 [2010]; Matter of Tishauna Patricia N. [Tee Tee Ann W.], 68 AD3d 1119, 1119-1120 [2009]; see generally Thompson v Leben Home for Adults, 39 AD3d 624, 626 [2007]; Grossman v Amalgamated Warbasse Houses, Inc., 21 AD3d 448 [2005]). Balkin, J.P., Hall, Austin and Cohen, JJ., concur.